Exhibit 10.6

 

INDEPENDENT CONTRACTOR CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made this 31st day of July, 2015,
by and between Golden Entertainment, Inc. (“Company”) and Timothy J. Cope
(“Consultant”).

 

RECITALS

 

WHEREAS, the Company and Sartini Gaming, Inc. ("Sartini Gaming") and their
respective subsidiaries (collectively, the “Company Group”) are engaged in the
business of developing, acquiring, owning, operating and managing (i) casino,
lodging and recreational properties, (ii) taverns with licensed gaming
facilities and (iii) gaming route accounts (as currently conducted and as
currently proposed to be conducted by the Company Group, the “Business”);

 

WHEREAS, on the date hereof, the merger of Sartini Gaming with and into a wholly
owned subsidiary of the Company (the “Merger”) was consummated on the date
hereof pursuant to the Agreement and Plan of Merger, by and among the Company,
Lakes Golden Acquisition Corporation, Sartini Gaming, and The Blake L. Sartini
and Delise F. Sartini Family Trust, dated as of January 25, 2015 (the “Merger
Agreement”);

 

WHEREAS, as a condition to the Company’s and Sartini Gaming’s willingness to
enter into and consummate the transactions under the Merger Agreement and enter
into this Agreement, and in consideration for the commitments made in the Merger
Agreement and ancillary agreements thereto with respect to the Consultant's
continued tenure on the board of directors of the Company after the Merger, the
Consultant has agreed to restrictions and other terms and conditions set forth
in this Agreement; and

 

WHEREAS, but for the Consultant's entry into this Agreement concurrently with
the Merger, the Company and Sartini Gaming would not have effected the
transactions contemplated by the Merger Agreement;

 

WHEREAS, the Consultant's employment with the Company terminated concurrently
with the closing of the transactions contemplated by the Merger Agreement and
the Company desires to engage the Consultant as an independent contractor to
assist the Company with the preparation of the Company’s filings with the US
Securities and Exchange Commission and matters directly related thereto (“SEC
Filings”), for the period of time, and upon the terms and subject to the
conditions, which are more particularly set forth below;

 

WHEREAS, the Consultant is fully qualified and licensed to perform (where and if
required), and is willing to provide such consulting services to the Company in
accordance with the terms and conditions of this Agreement; and

 

WHEREAS, the Consultant, if applicable, has been or will be found suitable by
the Nevada Gaming Commission, the Maryland Gaming Authorities or other National,
State or Local authorities to conduct business with the Company.

 

 
 

--------------------------------------------------------------------------------

 

  

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Consulting Period.

 

1. Consulting Period. The Consultant is hereby retained by the Company to
perform, and the Consultant hereby agrees to perform, the services provided for
herein, as an independent contractor, for a period commencing on the date hereof
and ending on April 1, 2016, unless terminated earlier as provided for herein
(the “Consulting Period”).

 

Services and Duties.

 

2. Services and Duties. In consideration for the compensation set forth in
Section 3 below, the Consultant agrees that during the Consulting Period, he
will provide certain services to the Company, for up to 80 hours per month,
consisting of assistance in the preparation of SEC filings and matters related
thereto (the “Consulting Services”). The Consultant shall report directly to the
Chief Financial Officer of the Company or to any officer of the Company
designated by the Board of Directors of the Company.

 

The Consultant agrees that he will conduct himself in a professional and ethical
manner at all times and in compliance with all applicable laws during the
Consulting Period and will take no action that would reasonably be likely to
injure the business or goodwill of the Company.

 

Compensation/Reimbursement for Expenses.

 

3. Compensation/Reimbursement for Expenses. All compensation paid or payable
hereunder shall be deemed to be paid or payable by the Company unless this
Agreement specifically states otherwise.

(a) Consulting Fees. In consideration for the Consulting Services and subject to
the due performance thereof, the Company shall pay to the Consultant during the
Consulting Period a fee of One Hundred and Forty Thousand Dollars ($140,000.00)
(the “Consulting Fee”) which Consulting Fee shall be payable in equal monthly
installments of $46,667 commencing in January 2016 (the “Consulting Fee
Commencement Date”), including any amounts earned prior to the Consulting Fee
Commencement Date, until paid in full in accordance with the Company’s customary
practices.

 

(b) Reimbursement for Expenses. At the end of each month during the Consulting
Period, the Company shall reimburse the Consultant for reasonable items such as
travel expenses incurred in furtherance of the business of the Company, but
payment shall be made only against a signed itemized list of such expenditures.
Under no circumstance shall the monthly expenses exceed Two Thousand Five
Hundred Dollars ($2,500.00) without prior written notice to the Chief Executive
Officer of the Company and his prior approval. Any amounts payable under this
Section 3(b) shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of the
Consultant’s taxable year following the taxable year in which the Consultant
incurred the expenses. The amounts provided under this Section 3(b) during any
taxable year of the Consultant’s will not affect such amounts provided in any
other taxable year of the Consultant’s, and the Consultant’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.

 

 
 

--------------------------------------------------------------------------------

 

 

Status as Independent Consultant.

 

4. Status as Independent Consultant. It is the intent and purpose of this
Agreement to create a legal relationship of independent contractor, and not
employment, as between the Company and the Consultant. Furthermore, nothing in
this relationship as an independent contractor shall be construed to create any
expressed, implied, apparent authority to act as an agent for the company. The
Consultant will not be treated as an employee of the Company for purposes of the
Federal Insurance Contributions Act, the Social Security Act, the Federal
Unemployment Tax Act, income tax withholding at source, or workers’ compensation
laws, and will not be eligible for any employee benefits whatsoever, other than
those set forth herein. The Consultant shall be responsible for the payment of
self-employment and federal income taxes due on all payments hereunder. In the
event that any governmental or administrative agency, whether federal, state or
local, shall subsequently determine that for their purposes, the relationship is
one of employment as between said parties, then in such event Consultant shall
reimburse the Company for past or future FICA contributions, Social Security
taxes, unemployment taxes or income taxes.

 

5. Termination.

 

(a) This Agreement may be terminated immediately upon the action of the Board of
Directors or Chief Executive Officer of the Company for Cause. “Cause” is
defined as the occurrence of any of the following events: (i) fraud,
embezzlement, or the commission of an act involving moral turpitude on the part
of the Consultant; (ii) the Consultant’s negligent failure to substantially to
perform his duties for the Company as set forth in this Agreement when, and to
the extent, requested by the Board of Directors, or its lawfully designated
representative, which is not cured within thirty (30) business days after notice
from the Board of Directors or its lawfully designated representative requesting
the Consultant to do so, which has a materially adverse effect upon the Company;
or (iii) the Consultant’s willful breach of any material provision of this
Agreement, which is not cured within thirty (30) business days after notice from
the Board of Directors or its lawfully designated representative of such breach.
Termination by the Company for cause will be effective immediately upon receipt
by the Consultant of written notice of such termination after the expiration of
the applicable cure period.

 

(b) This Agreement may be terminated by the Company if (i) a Gaming Authority
should find the Consultant unsuitable or (ii) the Company determines in its sole
and absolute discretion that the Consultant’s continued association with the
Company would result in the loss, non-renewal, suspension, revocation or other
disciplinary action by a Gaming Authority against the Company or any of its
affiliates’ licenses, approvals, registrations, findings of suitability,
including any fines or other related action (a “Regulatory Defect”). Company
will give Consultant thirty (30) days to cure said Regulatory Defect. If
Consultant has not cured the Regulatory Defect within 30 days, Company has the
right to terminate this Agreement upon written notice to Consultant.

 

(c) This Agreement may be terminated by the Consultant upon thirty (30) days
written notice to the Chief Executive Officer of the Company.

 

(e) In the event of any termination pursuant to this Section during the term of
this Agreement, in addition to the termination of the compensation payable to
the Consultant hereunder generally, the Compensation/Reimbursement of Expenses
provided for pursuant to § 3 of this Agreement shall, to the extent not yet
accrued, automatically cease and terminate. All amounts due and owing (including
unreimbursed expenses) shall be paid upon termination

 

 
 

--------------------------------------------------------------------------------

 

 

(f) Notwithstanding anything else in this Agreement, the provisions of § 6
(Confidentiality) and § 18 (Equitable Remedies) shall survive for a period of
two years following the termination of this Agreement.

 

Confidentiality.

 

6. Confidentiality. During the Consulting Period and thereafter, the Consultant
hereby covenants and agrees that he shall not, other than for the benefit of the
Company, publish, disclose to any third party, or in any way use for his own
benefit any confidential information (“Confidential Information”), including
without limitation, any balance sheet or income statement information (including
but not limited to the value, amount or condition of capital assets and/or
inventory, sales figures, profitability, etc.), or any other financial data,
banking information, credit information, trade secrets, financial statements or
related data, customer lists or information pertaining to customers or any
unique distribution, manufacturing, marketing and research methods of the
Company or its affiliates, and any other Confidential Information concerning the
Company’s or affiliate’s business, structure, or affairs. All Confidential
Information and copies thereof are the sole property of the Company and the
Consultant shall deliver promptly to the Company at the termination of the
Consulting Period or at any time as the Company’s Board of Directors may
request, without retaining copies, any Confidential Information made, compiled,
delivered, made available or otherwise obtained by Consultant. The Consultant
shall also use his commercially reasonable efforts and exercise utmost diligence
to protect and safeguard the Confidential Information of the Company’s
customers, contractors and others with whom the Company has a business
relationship, whether learned or acquired by Consultant during the course of the
Consulting Period.

 

The nondisclosure obligations of this Section 6 shall not apply to:

 

(a) information that may be disclosed generally or is or becomes in the public
domain through no fault of the Consultant;

 

(b) information received from a third party outside the Company that was
disclosed without a breach of any confidentiality obligation;

 

(c) information approved for release by written authorization of the Company; or

 

(d) information that may be required by law or an order of any court, agency, or
proceeding to be disclosed.

 

 

7. Noncompetition and Nonsolicitation.

 

[Intentionally omitted]

 

 
 

--------------------------------------------------------------------------------

 

 

Developments.

 

[Intentionally omitted].

 

Notices.

 

9. Notices. All necessary notices, payments, demands and requests shall be in
writing and shall be deemed duly given three (3) days after being mailed by
certified mail, postage prepaid, return receipt requested, or when actually
received if sent by facsimile, overnight delivery or other means, and addressed
as follows:

 

Company:

Golden Entertainment, LLC

Attn: Matthew Flandermeyer

6595 S. Jones Blvd

Las Vegas, NV 89118 

 

 

Consultant:

Timothy J. Cope

130 Cheshire Lane, Suite 101

Minnetonka, MN 55305                          

 

 

Each addressee may change its or his address or facsimile number for notice by
giving notice of change of address or facsimile number in the manner set forth
above.

 

Assignment.

 

10. Assignment. Neither this Agreement nor any rights or obligations hereunder
shall be assignable without the express written consent of both parties to this
Agreement.

 

Further Execution.

 

11. Further Execution. The parties agree to execute all documents necessary to
further effectuate the terms of this Agreement.

 

Litigation.

 

12. Litigation. In the event of any dispute respecting this agreement, such
dispute shall be resolved in a court of competent jurisdiction in the State of
Nevada, and the parties hereto consent to such venue and jurisdiction. The
parties hereby agree that all reasonable expenses, including reasonable
attorneys’ fees, which may be incurred by the prevailing party in any action at
law or suit in equity to enforce this Agreement shall be paid by the
non-prevailing party in such action or suit to the extent allowed by applicable
law.

 

 
 

--------------------------------------------------------------------------------

 

 

Authority.

 

13. Authority. Each party represents that its or his undersigned representative
or corporate officer has all requisite power and authority to enter into this
Agreement and to execute any and all instruments and documents on its or his
behalf necessary to and in performance of their respective obligations
hereunder.

 

Counterparts.

14. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

 

Waivers.

15. Waivers. No waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, nor any
waiver on the part of any party of any provisions or conditions of this
Agreement, shall be valid unless made in writing and signed by the party to be
charged therewith, and shall be effective only to the extent specifically set
forth in such writing. No delay or omission to exercise any right, power or
remedy inuring to any party, upon any breach or default of any party under this
Agreement, shall impair any such right, power or remedy of such party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of any similar breach or default thereafter occurring; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. All remedies either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

Severability.

 

16. Severability. If any covenant set forth in this Agreement is determined by
any court to be unenforceable by reason of its extending for too great a period
of time or over too great a geographic area, or by reason of its being too
extensive in any other respect, such covenant shall be interpreted to extend
only for the longest period of time and over the greatest geographic area, and
to otherwise have the broadest application as shall be determined reasonable and
thus enforceable. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, which shall
continue in full force and effect. Without limiting the foregoing, the covenants
contained herein shall be construed as separate covenants, covering their
respective subject matters, with respect to each of the separate cities,
counties and states of the United States in which any member of the Company
Group transacts any business during the Restricted Period.

 

Titles and Subtitles.

 

17. Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

Equitable Remedies.

 

18. Equitable Remedies. Each party hereto hereby confirms that damages at law
may be an inadequate remedy for the breach or threatened breach of this
Agreement and agrees that, in the event of a breach or threatened breach by a
party of any provision hereof, the other party’s rights and obligations
hereunder shall be enforceable by specific performance, injunction, or other
equitable remedy, in addition to and not in lieu of any rights to damages at law
or other rights provided by statute or otherwise for a breach or threatened
breach of any provision hereof. Accordingly, each party hereto hereby waives and
agrees not to assert any objection to such equitable relief based upon the
purported existence of an adequate remedy at law, notwithstanding that another
party may also assert claims for damages at law or other claims as an
alternative to, or in addition to, such equitable relief.

 

 
 

--------------------------------------------------------------------------------

 

 

Choice of Law.

 

19. Choice of Law. This Agreement shall be construed, interpreted and the rights
of the parties determined in accordance with the laws of the State of Nevada
(without reference to any choice of law rules that would require the application
of the laws of any other jurisdiction). The parties intend to and do hereby
confer jurisdiction to enforce this Agreement upon the courts of any
jurisdiction within the geographical scope of the covenants contained herein. If
the courts of any one or more of such jurisdictions hold the provisions of this
Agreement wholly unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the right of the parties to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, separate, diverse and independent covenants as set forth in
Section 7, above.

 

WAIVER OF JURY TRIAL

 

20. WAIVER OF JURY TRIAL. EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, AND (B) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY.

 

Entire Agreement; Amendments and Waivers.

 

21. Entire Agreement; Amendments and Waivers. This Agreement, the Merger
Agreement, and any other confidentiality, assignment of inventions or
noncompetition agreement entered into between the Consultant and the Company in
connection with the transactions contemplated by the Merger Agreement or the
provision of services by the Consultant to the Company or any member of the
Company Group, constitute the complete, final and exclusive statement of the
agreement among the parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties. No amendment, supplement, modification,
rescission or waiver of this Agreement shall be binding unless executed in
writing by the parties. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a continuing waiver unless otherwise
expressly provided. The parties expressly acknowledge that they have not relied
upon any prior agreements, understandings, negotiations and discussions, whether
oral or written, in deciding to enter into this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Consultation with Legal Counsel.

 

22. Consultation with Legal Counsel. The Consultant hereby acknowledges that the
Consultant has been encouraged to consult with legal counsel prior to executing
this Agreement.

 

Section 409A.

 

23. Section 409A. This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Internal Revenue Code (the “Code”).
This Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A(a)(2), (3) and (4) of the Code and
the Treasury Regulations thereunder and any applicable exemptions thereunder. To
the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner that no payments payable under this Agreement shall be subject to an
"additional tax" as defined in Section 409A(a)(1)(B) of the Code. Each series of
installment payments made under this Agreement is hereby designated as a series
of "separate payments" within the meaning of Section 409A of the Code.

 

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties have executed or caused to be executed this
Agreement under seal as of the day and year first above written.

 

 

 

CONSULTANT:

COMPANY:

   

By: /s/ Timothy J. Cope                        

Name: Timothy J. Cope

By: /s/ Matthew W. Flandermeyer          

Name: Matthew W. Flandermeyer

Title: Chief Financial Officer

 

 

[Signature Page to Independent Contractor Consulting Agreement]

 